DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
The status of the claim is as follows: claims 1-6 are cancelled and claims 7-28 are pending for examination. 

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 4 through 13 of the Appeal Brief filed 08/28/2020 and pages 2 through 7 of the Reply Brief filed 12/04/2020, with respect to claims 7 through 28 have been fully considered and are persuasive.  The previous rejections of claims 7-28 have been withdrawn. 
Please refer to the Reasons for Allowance section below for further explanation.

Reasons for Allowance
Claims 7 through 28 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious the claimed invention of the instant application.

The claimed invention of the instant application is directed to a camouflage substrate comprising a substrate and a camouflage pattern applied to the substrate, the camouflage pattern includes a photographic image, a disruptive pattern applied to the photographic image that is configured to obscure portions of the foreground elements of the photographic image and includes at least one color selected from a range of colors present in the intended environment, and a distortion applied to a portion of the photographic image configured to inhibit depth perception of a viewer of the camouflage pattern. 
The claimed invention of the instant application is also directed to a method of creating a camouflage substrate, comprising the method steps of providing a substrate and applying to the substrate a camouflage pattern that is viewable on the substrate, the camouflage pattern is claimed to include a photographic image, a disruptive pattern applied to the photographic image that is configured to obscure portions of the foreground elements of the photographic image and includes at least one color selected from a range of colors present in the intended environment, and a distortion applied to a portion of the photographic image configured to inhibit depth perception of a viewer of the camouflage pattern. 

The closest prior art to the claimed invention is found in the previously applied prior art to RealTree Hardwoods® HD CamoTM (http://www.realtree.com/patterns/guide-hardwoods.tpl via Internet Wayback Machine June 19 2006 https://web.archive.org/web/20060619210426/http://www.realtree.com/patterns/guide-hardwoods.tpl; hereafter referred to as “RealTree”). 
RealTree teaches a camouflage pattern applied to a substrate used as hunting gear for hunting in a forest environment, using a proprietary High Definition® printing process used to apply the camouflage pattern to a substrate that provides a realistic printed camouflage pattern. The camouflage pattern taught by RealTree is comprised of images of a forest environment similar to the environment where the camouflage will be used (site specific images of a specific local terrain). The camouflage pattern comprises a base image of a forested environment as the background image (photographic image); one or more overlay images (a disruptive pattern) of trees and branches in the midground and foreground overlaying the background image. The overlay images (a disruptive pattern) are configured on the background image (photographic image) to obscure portions of foreground elements in the background image (photographic image) and to create an overall disruption of appearance and recognition of the object, such as a hunter, within a forest environment (operating environment). 
The background image (photographic image) of the camouflage pattern taught by RealTree is blurred (out of focus/different focal length) in some areas (distortion), other parts appear smaller or larger (magnification/demagnification), and is thus, capable of performing in the manner claimed.
As stated on page 4 of the Patent Board Decision rendered on January 12, 2021, RealTree does not explicitly teach a camouflage pattern that is a photographic image having a disruptive pattern and a distortion applied to the photographic image. The Patent Board concluded that a nexus between the claimed process of the instant .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785